

 
MANAGEMENT AGREEMENT
 
This management agreement dated for reference 19 April 2006 is between De Beira
Goldfields Inc., a Nevada corporation (“De Beira”) with an office at 1530 Duthie
Avenue, Burnaby, British Columbia, V5A 2R6, and Reginald Gillard, of 4 Mere View
Way, Subiaco, Western Australia, 6008.
 
Whereas De Beira wishes to appoint Mr. Gillard as president and chief executive
officer of De Beira , and whereas Mr. Gillard has consented to the appointment
of president and chief executive officer, for valuable consideration, the
receipt and sufficiency of which are acknowledged, and the following mutual
promises, the parties agree that:
 


 


1.  
Appointment. De Beira appoints Mr. Gillard as of 19 April 2006 to provide his
services as the president and chief executive officer of De Beira and his
business management expertise to De Beira in connection with its business
activities.

 

2.  
Compensation. De Beira will pay Mr. Gillard $5,000 Australian dollars per month
for the term of this agreement.

 

3.  
Expenses. De Beira will reimburse Mr. Gillard for any reasonable out-of-pocket
expenses that he incurs in fulfilling the terms of this agreement.

 

4.  
Term. The term of this agreement will be 12 months and this agreement will
expire on April 18, 2007.

 

5.  
Confidentiality. 

 

a.  
Mr. Gillard will hold in the strictest confidence any information about De Beira
or any other affiliated entity that he acquires in the performance of his duties
under this agreement or otherwise, unless De Beira or an affiliate has publicly
disclosed the information or authorized Mr. Gillard to disclose it in writing,
and will use his best efforts and precautions to prevent the unauthorized
disclosure of confidential information. This confidentiality provision survives
the termination of this agreement and Mr. Gillard’s office as president and
chief executive officer.

 

b.  
Mr. Gillard acknowledges the importance and value of confidential information,
that the unauthorized disclosure of any confidential information could cause
irreparable harm to De Beira or its affiliates, and that monetary damages are an
inadequate compensation for Mr. Gillard’s breach of this agreement. Accordingly,
De Beira and its affiliates may, in addition to and not in limitation of any
other rights, remedies or damages available to it in law or equity, obtain a
temporary restraining order, a preliminary injunction or a permanent injunction
in order to prevent Mr. Gillard from breaching or threatening to breach this
agreement.

 

6.  
Representations and warranties. Mr. Gillard represents and warrants that he has
the management skills and experience required to fulfil the duties of president
and chief executive officer of De Beira and to advise De Beira on its business
activities.

 

7.  
Termination. Either party may terminate this agreement any time for any reason
by delivering a written notice of termination to the other party 30 days before
the termination date. De Beira will only be liable to pay Mr. Gillard for the 30
days.

 

8.  
No waiver. No failure or delay of De Beira in exercising any right under this
agreement operates as a waiver of the right. De Beira’s rights under this
agreement are cumulative and do not preclude De Beira from relying on or
enforcing any other legal or equitable right or remedy.

 

9.  
Time. Time is of the essence.

 

10.  
Jurisdiction. This agreement is governed by the laws of the State of Nevada.

 

11.  
Severability. If any part of this agreement that is held to be void or otherwise
unenforceable by a court or proper legal authority, then that part is deemed to
be amended or deleted from this agreement, and the remainder of this agreement
is valid or otherwise enforceable.

 

12.  
Notice. Any notice required by or in connection with this agreement be in
writing and must be delivered to the parties by hand or transmitted by fax to
the address and fax number given for the parties in the recitals. Notice is
deemed to have been delivered when it is delivered by hand or transmitted by
fax.

 

13.  
Counterparts. This agreement may be signed in counterparts and delivered to the
parties by fax, and the counterparts together are deemed to be one original
document.

 
The parties’ signatures below are evidence of their agreement.
 



De Beira Goldfields Inc.






/s/ Michele Fronzo




Authorized Signatory










/s/ Reginald Gillard




 Reginald Gillard